USCA4 Appeal: 21-6468      Doc: 33         Filed: 11/02/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6468


        PAUL MARTIN HURST,

                            Petitioner - Appellant,

                     v.

        WARDEN WALTER WEST; BRIAN E. FROSH, Attorney General of the State of
        Maryland,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:17-cv-02411-TDC)


        Submitted: August 23, 2022                                   Decided: November 2, 2022


        Before WYNN and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael E. Lawlor, BRENNAN MCKENNA & LAWLOR, CHTD.,
        Greenbelt, Maryland, for Appellant. Brian E. Frosh, Attorney General, Jer Welter,
        Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL, Baltimore,
        Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6468         Doc: 33       Filed: 11/02/2022      Pg: 2 of 2




        PER CURIAM:

               Paul Martin Hurst appeals the district court’s order denying relief on his 28 U.S.C.

        § 2254 petition. The district court granted a certificate of appealability on the question of

        whether trial counsel rendered ineffective assistance by providing incorrect advice or

        failing to correct the trial court’s inaccurate statements of law regarding Hurst’s eligibility

        for parole. Accordingly, we review de novo the district court’s denial habeas relief. Long

        v. Hooks, 972 F.3d 442, 457 (4th Cir. 2020) (en banc).

               Where a state court has already adjudicated the merits of a claim raised in a § 2254

        petition, a federal court may not grant habeas relief unless the state court decision was

        “contrary to, or involved an unreasonable application of, clearly established Federal law,

        as determined by the Supreme Court,” or “was based on an unreasonable determination of

        the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C.

        § 2254(d). We have reviewed the record and find no reversible error in the district court’s

        conclusion that the state habeas court’s decision was not contrary to, or an unreasonable

        application of, law that has been clearly established by the Supreme Court. Accordingly,

        we affirm the district court’s order. Hurst v. West, No. 8:17-cv-02411-TDC (D. Md.

        Mar. 11, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          AFFIRMED




                                                      2